SUR PETITION FOR REHEARING
The petition for rehearing filed by Appellees: COUNTY OF YORK, YORK COUNTY CHILDREN AND YOUTH SERVICES in the above entitled case having been submitted to the judges who participated in the decision of this court and to all other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is denied.
Circuit Judge ADAMS votes for rehearing in banc for the reasons set forth in his dissenting opinion, and because he believes that expanding the scope of § 1983 beyond the confines of the statute imprudently burdens the federal courts and encroaches on jurisdiction reserved for the state court system.
Circuit Judges JAMES HUNTER, III and GARTH would grant the petition for rehearing in banc.